DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a processor that generates” in line 5 which is considered indefinite. The limitation recites a processor forming a method step within an apparatus claim. The limitation should read something along the lines of “a processor configured to generate”. See section 2173.05(p)(II) of the MPEP for further explanation.
Claims dependent upon the rejected claims above, but not directly addressed, are also rejected because they inherit the indefiniteness of the claim(s) they respectively depend upon.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-7, and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wegner (US 20150080725) in view of Song et al. (US 7066886, hereinafter Song).
Regarding claim 1, Wegner teaches an ultrasound imaging system for imaging a sample (Abstract), comprising: 
an array of ultrasound transducers (211 in fig. 2A, [0047], [0048]);  
5a transmitter for driving the array of ultrasound transducers (210 in fig. 2A, [0047], [0048]); 
a receiver that receives ultrasonic reflections from the sample (210 in fig. 2A, [0047], [0048]); 
a processor (204 in fig. 2A) that generates an image of the sample ([0052], “creates and forms a representative image of the target medium”) based on a set of sub-image capture ([0025] the synthetic aperture is moved along a volume of interest to obtain an image. Each time the aperture is moved to a new position is it considered to be a new imaging event which corresponds to a sub-image capture as the waveforms received at each position only represent a portion of the entire volume of interest), each sub-image capture event comprising received ultrasonic reflections ([0052], “the converted digital representations of the individual received waveforms can be processed by a processor in a manner that creates and forms a representative image of the target medium”); and 
a controller (202 in fig. 2A, [0056]) comprising instructions to, for each sub-image capture event, cause the 10transmitter to transmit a sequence of transmit events from the ultrasound transducers ([0039] the transducer arrays transmit the waveforms sequentially), each transmit event comprising a plurality of distinct waveforms ([0056] and fig. 2E, each of the waveforms transmitted during step 254 correspond to a distinct predefined frequency value) directed toward a focal zone on the sample ([0084] and figs. 5A-5C show that each of the waves generated by a transducer array converge to a focus point p), and the sequence of transmit events comprising a sequence of distinct waveforms ([0056] and fig. 2E, each of the waveforms transmitted during step 254 correspond to a distinct predefined frequency value and [0039] teaches the transducer arrays transmit the waveforms sequentially) directed toward each focal zone ([0084] and figs. 5A-5C show that each of the waves generated by a transducer array converge to a focus point p and each time the transducer is moved the waveforms are directed towards a new focal zone), wherein a cross-correlation level of the distinct waveforms in each transmit event is below a predetermined threshold ([0071] teaches the cross-correlation level of the waveforms can be designed to be as low as desired. The desired amount of cross-correlation is seen as the predetermined threshold), and ([0067] teaches that the waveforms are selected using Golay codes which by definition are complementary as discussed in para. 20 of the specification of the present application).
Wegner does not specifically teach that the plurality of waveforms transmitted during a transmit event are directed at separate focal zones.
However,
Song in a similar field of endeavor teaches that the plurality of waveforms transmitted during a transmit event are directed at separate focal zones (fig. 19 and col. 10, lines 37-46 teach that multiple transmission signals are transmitted to a plurality of focal points at the same time).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by Wegner to have the plurality of waveforms transmitted during a transmit event be directed at separate focal zones. The motivation to make this modification is in order to improve frame rates, as recognized by Song (col. 10, lines 23-36).
Regarding claim 7, Wegner teaches a method of ultrasound imaging of a sample (Abstract), comprising the steps of: 
driving an array of ultrasound transducers (211 in fig. 2A, [0047], [0048]) to transmit transmit events toward the sample ([0047], [0048] describe transmitting waveforms towards a sample);  
5receiving ultrasonic reflections from the sample (210 in fig. 2A, [0047], [0048] describe receiving waveforms from the sample) as a set of sub-image capture events ([0025] the synthetic aperture is moved along a volume of interest to obtain an image. Each time the aperture is moved to a new position is it considered to be a new imaging event which corresponds to a sub-image capture as the waveforms received at each position only represent a portion of the entire volume of interest), each sub-image capture event comprising a sequence of transmit events ([0039] the transducer arrays transmit the waveforms sequentially); and 
generating an image of the sample ([0052], “creates and forms a representative image of the target medium”) based on the set of sub-image capture events (fig. 2E, [0059], the image created in step 261 is based off digital data created from each of the waveform sequences); 
wherein each transmit event comprises a plurality of distinct waveforms ([0056] and fig. 2E, each of the waveforms transmitted during step 254 correspond to a distinct predefined frequency value) directed toward a focal zone on the sample ([0084] and figs. 5A-5C show that each of the waves generated by a transducer array converge to a focus point p), and each sequence of transmit events comprising 10a sequence of distinct waveforms ([0056] and fig. 2E, each of the waveforms transmitted during step 254 correspond to a distinct predefined frequency value and [0039] teaches the transducer arrays transmit the waveforms sequentially) directed toward each focal zone ([0084] and figs. 5A-5C show that each of the waves generated by a transducer array converge to a focus point p and each time the transducer is moved the waveforms are directed towards a new focal zone), wherein a cross-correlation level of the distinct waveforms in each transmit event is below a predetermined threshold ([0071] teaches the cross-correlation level of the waveforms can be designed to be as low as desired. The desired amount of cross-correlation is seen as the predetermined threshold), and wherein each sequence of distinct waveforms directed toward each focal zone are complementary ([0067] teaches that the waveforms are selected using Golay codes which by definition are complementary as discussed in para. 20 of the specification of the present application).
Wegner does not specifically teach that the plurality of waveforms transmitted during a transmit event are directed at separate focal zones.
However,
Song in a similar field of endeavor teaches that the plurality of waveforms transmitted during a transmit event are directed at separate focal zones (fig. 19 and col. 10, lines 37-46 teach that multiple transmission signals are transmitted to a plurality of focal points at the same time).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Wegner to have the plurality of waveforms transmitted during a transmit event be directed at separate focal zones. The motivation to make this modification is in order to improve frame rates, as recognized by Song (col. 10, lines 23-36).
Regarding claims 4 and 10, Wegner in view of Song teaches the system and method of claims 1 and 7 as set forth above. Wegner further teaches sequence of distinct waveforms are pseudorandom codes or Golay codes ([0067] the waveforms are either Golay or pseudo-random codes).
Regarding claims 5 and 11, Wegner in view of Song teaches the system and method of claims 1 and 7 as set forth above. Song further teaches the plurality of distinct waveforms in each transmit event are transmitted simultaneously (col. 10, lines 23-36, each of the multiple orthogonal codes which are seen as the plurality of distinct waveforms are transmitted simultaneously), and are directed toward separate focal zone using transmit delays across the array of ultrasound transducers (col. 10, lines 23-36, “the orthogonal codes have transmit delays with respect to their corresponding scan lines”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system/method disclosed by Wegner in view of Song to have the plurality of distinct waveforms in each transmit event are transmitted simultaneously, and are directed toward separate focal zone using transmit delays across the array of ultrasound transducers. The motivation to make this modification is in order to improve frame rates, as recognized by Song (col. 10, lines 23-36).
Regarding claims 6 and 12, Wegner in view of Song teaches the system and method of claims 1 and 7 as set forth above. Wegner further teaches the complementarity of the sequence of distinct waveforms is such that a sum of an aperiodic autocorrelation of the sequence of distinct waveforms approximated a discrete delta function ([0067] teaches that the waveforms are selected using Golay codes which by definition are complementary and para. 20 of the specification defines complementarity to mean “sufficiently complementary…complementarity refers to the sum of autocorrelations of codes in a pair adds to a delta function”, meaning that by definition because Golay codes are complementary the sum of an aperiodic autocorrelation of the Golay codes forms a delta function).
Claims 2 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wegner in view of Song as applied to claims 1 and 7 above, and further in view of Li (US 20160015365).
Regarding claims 2 and 8, Wegner in view of Song teaches the system and method of claims 1 and 7 as set forth above. Wegner in view of Song does not specifically teach the predetermined threshold is selected to produce a desired image quality.
However, 
Li in a similar field of endeavor teaches the predetermined threshold is selected to produce a desired image quality ([0033], the system determines whether to output an image based on a cross correlation parameter and whether it is above or below a threshold determines whether the image meets or fails the quality requirement).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system/method disclosed by Wegner in view of Song to have ----the predetermined threshold be selected to produce a desired image quality. The motivation to make this modification is in order to output images that meet a preset quality requirement, as recognized by Li ([0033]). 
		
Claims 3 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wegner in view of Song as applied to claims 1 and 7 above, and further in view of Song et al. (“Focused energy delivery with protection for precision electronic warfare”, hereinafter D. Song).
Regarding claims 3 and 9, Wegner in view of Song teaches the system and method of claims 1 and 7 as set forth above. Wegner further teaches that the generated waveforms are distinct waveforms ([0056] and fig. 2E, each of the waveforms transmitted during step 254 correspond to a distinct predefined frequency value). Wegner in view of Song does not specifically teach generating waveforms using nonlinear optimization algorithms.
However,
 (Nonlinear Programming-Based Algorithm section starting on page 3056 col. 2 describes the of a nonlinear programming based algorithm (FEDUS2-2) which is used in focused energy delivery as mentioned in the Abstract and that it is an advantage over previously disclosed algorithms).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system/method disclosed by Wegner in view of Song to have the waveforms generated using nonlinear optimization algorithms. The motivation to make this modification is in order to maximize effective focusing ratio and minimize misfocusing ratio, as recognized by D. Song, (Conclusion).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Searle et al. “A Novel Polyphase Code for Sidelobe Suppression” teaches in the I. Introduction that “the sum of autocorrelations of each of a Golay code pair is a delta function”,
Marmarelis (US 20040064047) [0041]-[0049] and fig. 2 teaches using a nonlinear model to generate waveforms,
Chen “A new coding scheme in coded ultrasound using staggering repetition interval” teaches a new coding system that reduces cross-talk and increases image quality.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.W.B./Examiner, Art Unit 3793                                                                                                                                                                                                        
/CATHERINE B KUHLMAN/Primary Examiner, Art Unit 3791